                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WILLIE COX, JR., a/k/a ABBUE-JAH,                  )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:19-CV-3067 PLC
                                                   )
CITY OF BRENTWOOD,                                 )
                                                   )
               Defendant.                          )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Willie Cox, Jr. for leave to

proceed in forma pauperis in this civil action. Upon consideration of the motion and the financial

information provided in support, the Court concludes that plaintiff is unable to pay the filing fee.

The motion will therefore be granted. Additionally, the Court will dismiss the complaint, without

prejudice.

                                 Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial
experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                            The Complaint 1

        Plaintiff states he brings this action pursuant to 42 U.S.C. § 1983 against the City of

Brentwood. Plaintiff asserts that an unnamed “attending judge” in the City of Brentwood’s

Municipal Court denied his request to remove his municipal court cases to federal court. Plaintiff

believes that this was in violation of his civil rights.



1
 Since September 17, 2019, plaintiff has filed fifteen similar actions in this Court, including this one. See
Cox v. Lang, 4:19-cv-02585-NAB (E.D. Mo. Sept. 17, 2019), Cox v. Hulsey, 4:19-cv-02586-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Hartman, No. 4:19-cv-2587 (E.D. Mo. Sept. 17, 2019), Cox v. Anello, 4:19-
cv-02588-AGF (E.D. Mo. Sept. 17, 2019), Cox v. Walz, 4:19-cv-02589-SRC (E.D. Mo. Sept. 17, 2019),
Cox v. Hulsey, 4:19-cv-02592-SRC (E.D. Mo. Sept. 17, 2019), Cox v. Morrow, 4:19-cv-02593-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Grammer, 4:19-cv-02662-PLC (E.D. Mo. Sept. 30, 2019), Cox v. Crotzer,
4:19-cv-02727-RLW (E.D. Mo. Oct. 7, 2019), Cox v. Dewly, 4:19-cv-02744-JAR (E.D. Mo. Oct. 9, 2019),
Cox v. Dodson, 4:19-cv-02748-AGF (E.D. Mo. Oct. 9, 2019), Cox v. Walker, 4:19-cv-02764-RLW (E.D.
Mo. Oct. 10, 2019), Cox v. City of University City, Missouri, 4:19-cv-02923-JCH (E.D. Mo. Oct. 28, 2019),
Cox v. Brentwood, Missouri, City of, 4:19-cv-03067-PLC (E.D. Mo. Nov. 7, 2019), and Cox v. City of
Clayton, 4:19-cv-03091-RLW (E.D. Mo. Nov. 12, 2019).


                                                     2
       Plaintiff alleges in his complaint that he was subjected to malicious prosecution, lack of

probable cause, violations of his due process and Fourth Amendment rights, as well as breaches

of his fiduciary duties. He further purports that the citations given to him by Officer Lang, see Cox

v. Lang, 4:19-CV-2585 NAB (E.D.Mo). were fraudulent documents. Plaintiff seeks a total of $4.5

million in damages.

                                                 Discussion

       Although plaintiff has not specifically named the judge who denied his request to remove

his municipal cases, the Court will address any claim plaintiff could have against that judge should

he wish to bring one.

       Judicial immunity grants absolute immunity to judges from civil lawsuits based on alleged

judicial misconduct, subject to two exceptions: (1) when a judge does not act within his judicial

capacity or (2) when a judge takes judicial action in the complete absence of all jurisdiction.

Mireles v. Waco, 502 U.S. 9, 11-12 (1991). “[W]hether an act by a judge is a ‘judicial’ one relate[s]

to the nature of the act itself, i.e., whether it is a function normally performed by a judge, and to

the expectations of the parties, i.e., whether they dealt with the judge in his judicial capacity.” Id.

at 12. The municipal court judge mentioned in plaintiff’s complaint took actions judicial in nature

– he or she denied plaintiff’s request to remove his municipal actions to federal court.

       Judicial immunity applies “even when the judge is accused of acting maliciously.” Pierson

v. Ray, 386 U.S. 547, 554 (1967). Because the municipal court judge acted within his judicial

capacity and within his court’s proper jurisdiction, he is granted absolute immunity from civil suit

as to plaintiff’s claims against him. As such, plaintiff’s claims against a Brentwood municipal

court judge, should he choose to bring them, are frivolous.




                                                  3
          So too are plaintiff’s claims against the City of Brentwood legally frivolous. A local

governing body such as the City of Brentwood can be sued directly under § 1983. See Monell v.

Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978). In order to prevail on this type

of claim, the plaintiff must establish the municipality’s liability for the alleged conduct. Kelly, 813

F.3d at 1075. Such liability may attach if the constitutional violation “resulted from (1) an official

municipal policy, (2) an unofficial custom, or (3) a deliberately indifferent failure to train or

supervise.” Mick v. Raines, 883 F.3d 1075, 1089 (8th Cir. 2018). See also Marsh v. Phelps Cty.,

902 F.3d 745, 751 (8th Cir. 2018) (recognizing “claims challenging an unconstitutional policy or

custom, or those based on a theory of inadequate training, which is an extension of the same”).

Thus, there are three ways in which plaintiff can prove the liability of the City of Brentwood.

          First, plaintiff can show that the City of Brentwood had an unconstitutional policy. “Policy”

refers to “official policy, a deliberate choice of a guiding principle or procedure made by the

municipal official who has final authority regarding such matters.” Corwin v. City of

Independence, Mo., 829 F.3d 695, 700 (8th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d

841, 847 (8th Cir. 2005) (“A policy is a deliberate choice to follow a course of action made from

among various alternatives by the official or officials responsible…for establishing final policy

with respect to the subject matter in question”). For a policy that is unconstitutional on its face, a

plaintiff needs no other evidence than a statement of the policy and its exercise. Szabla v. City of

Brooklyn, Minn., 486 F.3d 385, 389 (8th Cir. 2007). However, when “a policy is constitutional on

its face, but it is asserted that a municipality should have done more to prevent constitutional

violations by its employees, a plaintiff must establish the existence of a ‘policy’ by demonstrating

that the inadequacies were a product of deliberate or conscious choice by the policymakers.” Id.

at 390.



                                                   4
        Alternatively, plaintiff can establish a claim of liability based on an unconstitutional

“custom.” In order to do so, plaintiff must demonstrate:

                1) The existence of a continuing, widespread, persistent pattern of
                   unconstitutional misconduct by the governmental entity’s
                   employees;

                2) Deliberate indifference to or tacit authorization of such conduct
                   by the governmental entity’s policymaking officials after notice
                   to the officials of that misconduct; and

                3) That plaintiff was injured by acts pursuant to the governmental
                   entity’s custom, i.e., that the custom was a moving force behind
                   the constitutional violation.

Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013).

        Finally, plaintiff can assert a municipal liability claim against the City of Brentwood by

establishing a deliberately indifferent failure to train or supervise. To do so, plaintiff must allege a

“pattern of similar constitutional violations by untrained employees.” S.M. v. Lincoln Cty., 874

F.3d 581, 585 (8th Cir. 2017).

        A plaintiff does not need to specifically plead the existence of an unconstitutional policy

or custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d

605, 614 (8th Cir. 2003).

        Here, there are no facts supporting the proposition that plaintiff’s constitutional rights were

violated due to an unconstitutional policy or custom. He also fails to present any facts indicating

that the City of Brentwood failed to train its employees. Instead, plaintiff’s complaint focuses on

a single instance of a municipal court judge denying his request to remove two municipal court

actions. The Court, however, cannot infer the existence of an unconstitutional policy or custom



                                                   5
from a single occurrence. See Wedemeier v. City of Ballwin, Mo., 931 F.2d 24, 26 (8th Cir. 1991).

As such, plaintiff’s claims against the City of Brentwood must be dismissed. See Ulrich v. Pope

Cty., 715 F.3d 1054, 1061 (8th Cir. 2013) (affirming district court’s dismissal of Monell claim

where plaintiff “alleged no facts in his complaint that would demonstrate the existence of a policy

or custom” that caused the alleged deprivation of plaintiff’s rights).

       After carefully reading and liberally construing the complaint, the Court concludes that this

case should be dismissed at this time pursuant to 28 U.S.C. § 1915(e)(2)(B). Plaintiff obviously

prepared the complaint in a careful and thoughtful manner, and he is clear about the claim he

wishes to assert against defendant. It is therefore apparent that the problems with the complaint

would not be cured by permitting plaintiff to file an amended pleading.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.




       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 15th day of November, 2019.




                                                  6
      HENRY EDWARD AUTREY
    UNITED STATES DISTRICT JUDGE




7
